                                                             SIGNED.


                                                              Dated: March 10, 2020


1

2                                                            _________________________________
                                                             Paul Sala, Bankruptcy Judge
3

4

5

6

7    Richard E. Anderson
     AZ Bar No. 031889
8
     4920 Westport Drive
9    The Colony, Texas 75056
     Tel. (214) 276-1545
10   Fax. (214) 276-1546
     RAnderson@AndersonVela.com
11
     ANDERSON VELA, LLP
12   Attorney for Movant

13
                           UNITED STATES BANKRUPTCY COURT
14
                                 DISTRICT OF ARIZONA
15                                 PHOENIX DIVISION

16   IN RE:                                     §
17                                              §   CASE NO. 17-13788
     Robert T. Richard AND                      §   CHAPTER 13
18   Kimberly A. Richard                        §
19    Debtors,                                  §
                                                §
20
     U.S. Bank Trust National Association, as   §
21   Trustee of the Cabana Series III Trust     §
       Movant,                                  §
22
                                                §
23   Robert T. Richard AND                      §
     Kimberly A. Richard                        §
24
      Respondents.                              §
25
           ORDER APPROVING ADEQUATE PROTECTION STIPULATION AS TO
26
                16916 WEST TONBRIDGE STREET, SURPRISE, AZ 85374
27

28
     ORDER APPROVING ADEQUATE PROTECTION STIPULATION - 1



     Case 2:17-bk-13788-PS      Doc 52 Filed 03/10/20 Entered 03/10/20 10:14:44       Desc
                                 Main Document    Page 1 of 2
1           U.S. Bank Trust National Association, as Trustee of the Cabana Series III Trust its
2
     assignees and/or successors ("Movant") and Robert T. Richard and Kimberly A.
3
     Richard("Debtors"), by and through their respective attorneys of record, having agreed to the
4
     terms set forth in the Adequate Protection Stipulation (“Stipulation”) attached hereto, the Parties
5

6    are hereby bound by the terms of their Stipulation which shall be the Order of this Court.

7           IT IS SO ORDERED.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER APPROVING ADEQUATE PROTECTION STIPULATION - 2



     Case 2:17-bk-13788-PS         Doc 52 Filed 03/10/20 Entered 03/10/20 10:14:44                Desc
                                    Main Document    Page 2 of 2
